Case 2:18-cv-09460-FMO-FFM Document 1 Filed 11/07/18 Page 1 of 6 Page ID #:1


 1   LAQUER, URBAN, CLIFFORD & HODGE LLP
     Susan Graham Lovelace, State Bar #160913
 2    Email: Lovelace@luch.com
     Michael Y. Jung, State Bar #245260
 3     Email: mjung@luch.com
 4   225 South Lake Avenue, Suite 200
     Pasadena, California 91101-3030
 5   Telephone: (626) 449-1882
     Facsimile: (626) 449-1958
 6
     Attorneys for Plaintiff, Trustees of the
 7   Operating Engineers Pension Trust
 8                             UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   TRUSTEES OF THE OPERATING                  Case No. 2:18-cv-9460
     ENGINEERS PENSION TRUST,
12
                  Plaintiff,                    COMPLAINT FOR PAYMENT OF
13                                              WITHDRAWAL LIABILITY
14                vs.
                                                [29 U.S.C. § 1451]
15   K.C. EQUIPMENT, INC., a California
     corporation, and DOES 1-10, inclusive,
16
                  Defendants.
17
18
19
20
21
22
23
24
25   ///
26   ///
27   ///
28

      1284598                               1                            Complaint
Case 2:18-cv-09460-FMO-FFM Document 1 Filed 11/07/18 Page 2 of 6 Page ID #:2


 1          Plaintiff, Trustees of the Operating Engineers Pension Trust, complains and
 2   alleges:
 3                               JURISDICTION AND VENUE
 4          1.     This Court has jurisdiction of this case pursuant to section 4301(c) of the
 5   Employee Retirement Income Security Act of 1974 (“ERISA”) [29 U.S.C. § 1451(c)],
 6   which grants the United States District Courts exclusive jurisdiction over civil actions
 7   brought to enforce withdrawal liability obligations. Such jurisdiction exists without
 8   respect to the amount in controversy.
 9          2.     Venue is conferred upon this Court by section 4301(d) of ERISA [29
10   U.S.C. § 1451(d)], which states that an action brought pursuant to section 4301 of
11   ERISA [29 U.S.C. § 1451] to enforce withdrawal liability obligation may be brought in
12   the district where the plan is administered or where a defendant resides or does
13   business. The plan on whose behalf the plaintiff brings this action is administered in
14   this district by an administrative corporation with its principal place of business located
15   in Los Angeles County, California. Jurisdiction and venue are properly grounded with
16   this Court.
17                                           PARTIES
18          3.     Plaintiff is the board of trustees (“Trustees”) of the Operating Engineers
19   Pension Trust (“Trust”), an express trust created pursuant to a written declaration of
20   trust (“Trust Agreement”). The Trust Agreement is between the International Union of
21   Operating Engineers, Local Union No. 12 (“Local 12”), and various employer
22   associations in the construction industry in Southern California and Southern Nevada.
23   The Trust is now, and was at all times material to this action, an “employee pension
24   benefit plan” as defined in section 3(2) of ERISA [29 U.S.C. § 1002(2)], a
25   “multiemployer plan” as defined in sections 3(37) and 4001(a)(3) of ERISA [29 U.S.C.
26   §§ 1002(37), 1301(a)(3)], and a labor-management multiemployer trust created and
27   maintained pursuant to section 302(c)(5) of the Labor Management Relations Act of
28   1947 (“LMRA”) [29 U.S.C. § 186(c)(5)].

      1284598                                2                                      Complaint
Case 2:18-cv-09460-FMO-FFM Document 1 Filed 11/07/18 Page 3 of 6 Page ID #:3


 1          4.    The Trustees are “fiduciar[ies]” with respect to the Trust as defined in
 2   section 3(21)(A) of ERISA [29 U.S.C. § 1002(21)(A)], and the Trustees are the “plan
 3   sponsor” within the meaning of sections 3(16)(B)(iii) and 4001(a)(10)(A) of ERISA [29
 4   U.S.C. §§ 1002(16)(B)(iii), 1301(a)(10)(A)].
 5          5.    The Trustees are informed and believe, and thereon allege, that at all times
 6   material herein, defendant K.C. Equipment, Inc. (“K.C. Equipment”) was and is a
 7   California corporation doing business in San Diego County, California.
 8                                    CLAIM FOR RELIEF
 9                (Payment of Withdrawal Liability Against all Defendants)
10          6.    The Trustees hereby incorporate by reference paragraphs 1 through 5
11   above to the same effect as if set forth here verbatim.
12          7.    Defendants Does 1 through 10 are entities and/or persons that are within
13   the same control group as K.C. Equipment under section 4001(b)(1) of ERISA [29
14   U.S.C. § 1301(b)(1)]. K.C. Equipment did not identify any entities or persons within
15   the same control group in response to the Trustees’ request pursuant to section 4219(a)
16   of ERISA [29 U.S.C. § 1399(a)]. Therefore, the Trustees presently do not know the
17   identities of such entities or persons. Pursuant to Fed. R. Civ. P. 15(a), the Trustees will
18   amend the Complaint to add the true names of the additional defendants once their
19   identities are discovered.
20          8.    At all times material herein K.C. Equipment was a participating employer
21   in the Trust, and paid contributions to the Trust pursuant to a written collective
22   bargaining agreement (“Agreement”) between K.C. Equipment and Local 12. Local 12
23   is a “labor organization” as defined in section 2(5) of the National Labor Relations Act
24   (“NLRA”) [29 U.S.C. § 152(5)], that represents employees in an industry affecting
25   interstate commerce.
26          9.    At all times material herein, K.C. Equipment has been an employer within
27   the meaning of section 3(5) of ERISA [29 U.S.C. § 1002(5)] and section 2(2) of the
28

      1284598                               3                                        Complaint
Case 2:18-cv-09460-FMO-FFM Document 1 Filed 11/07/18 Page 4 of 6 Page ID #:4


 1   NLRA [29 U.S.C. § 152(2)], and was engaged in an industry affecting commerce within
 2   the meaning of sections 3(11) and 3(12) of ERISA [29 U.S.C. §§ 1002(11), 1002(12)].
 3         10.    The Trustees are informed and believe, and thereon allege that on or about
 4   July 1, 2016, K.C. Equipment effected a complete “withdrawal” from the Trust within
 5   the meaning of section 4203(b)(2) of ERISA [29 U.S.C. § 1383(b)(2)].
 6         11.    The Trustees are informed and believe, and thereon allege that at all times
 7   material herein K.C. Equipment and Does 1 through 10 have been trades or businesses
 8   under common control, and are considered a “single employer” pursuant to section
 9   4001(b)(1) of ERISA [29 U.S.C. § 1301(b)(1)].          As a “single employer,” K.C.
10   Equipment and Does 1 through 10 are jointly and severally liable for each other’s
11   withdrawal liability.
12         12.    By letter dated May 1, 2018, the Trustees notified K.C. Equipment of the
13   $47,658.59 assessment for withdrawal liability, owed by K.C. Equipment to the Trust
14   pursuant to sections 4201 et seq. of ERISA [29 U.S.C. §§ 1381 et seq.]. The assessment
15   of withdrawal liability demanded that K.C. Equipment either make a lump sum payment
16   of $47,658.59, or pay that sum, plus interest, in 13 monthly installment payments.
17   These amounts were calculated in accordance with section 4211 of ERISA [29 U.S.C.
18   § 1391].
19         13.    Any dispute concerning a determination of withdrawal liability must be
20   resolved through timely arbitration initiated under section 4221(a) of ERISA [29 U.S.C.
21   § 1401(a)]. As of the date of this complaint, K.C. Equipment and Does 1 through 10
22   have failed to timely initiate arbitration pursuant to section 4221(a) of ERISA [29
23   U.S.C. § 1401(a)]. By failing to timely initiate arbitration, K.C. Equipment and Does 1
24   through 10 waived any defenses or objections to the claim for withdrawal liability.
25         14.    K.C. Equipment and Does 1 through 10 failed to pay the withdrawal
26   liability as a lump sum, and have failed to make any of the required monthly installment
27   payments. By letter dated July 24, 2018, the Trustees notified K.C. Equipment of its
28   failure to make any of the required monthly installment payments, and pursuant to

     1284598                               4                                      Complaint
Case 2:18-cv-09460-FMO-FFM Document 1 Filed 11/07/18 Page 5 of 6 Page ID #:5


 1   section 4219(c)(5)(A) of ERISA [29 U.S.C. § 1399(c)(5)(A], demanded that K.C.
 2   Equipment timely cure this failure. As of the date of this complaint, no payments have
 3   been made by K.C. Equipment, or any other entity, and the period for cure has lapsed.
 4   K.C. Equipment is in “default” as defined in section 4219(c)(5) of ERISA [29 U.S.C.
 5   § 1399(c)(5)]. In the event of default, the Trustees may accelerate withdrawal liability
 6   pursuant to section 4219(c)(5) of ERISA [29 U.S.C. § 1399(c)(5)], and demand the full
 7   lump sum due. The Trustees seek judgment against K.C. Equipment and Does 1
 8   through 10 for the entire amount of outstanding withdrawal liability due in the sum of
 9   $47,658.59.
10          15.    Section 4301(a) of ERISA [29 U.S.C. § 1451(a)] authorizes the Trustees to
11   bring this legal action to collect the withdrawal liability owed by K.C. Equipment to the
12   Trust. Section 4301(b) of ERISA [29 U.S.C. § 1451(b)] states that if a legal action is
13   required to collect withdrawal liability, the liability shall be treated in the same manner
14   as a claim for delinquent contributions made pursuant to section 515 of ERISA [29
15   U.S.C. § 1145]. In any legal action brought to enforce section 515 of ERISA [29 U.S.C.
16   § 1145], the plan is entitled to collect the delinquent contributions, as well as liquidated
17   damages, interest, attorneys’ fees, and costs, pursuant to section 502(g)(2) of ERISA [29
18   U.S.C. § 1132(g)(2)].       Pursuant to section 502(g)(2) of ERISA [29 U.S.C.
19   § 1132(g)(2)], the Trust Agreement and the Agreement, the Trustees seek a judgment
20   including the withdrawal liability in the amount of $47,658.59, plus liquidated damages,
21   interest, attorneys’ fees, and costs. Pursuant to section 502(g)(2)(E) of ERISA [29
22   U.S.C. § 1132(g)(2)(E)], the Court may also award the Trustees other appropriate legal
23   or equitable relief.
24                                              PRAYER
25          Based on the above allegations, the Trustees pray for judgment against all
26   Defendants as follows:
27          1.     For unpaid withdrawal liability in the amount of $47,658.59;
28          2.     For liquidated damages in amounts as proved;

      1284598                               5                                        Complaint
Case 2:18-cv-09460-FMO-FFM Document 1 Filed 11/07/18 Page 6 of 6 Page ID #:6


 1         3.    For interest at the applicable rate on all amounts due from their respective
 2   due dates and thereafter post-judgment;
 3         4.    For the Trustees’ reasonable attorneys’ fees and costs of suit incurred, in
 4   amounts as proved; and
 5         5.    For such additional relief as this Court deems just and proper pursuant to
 6   section 502(g)(2)(E) of ERISA [29 U.S.C. § 1132(g)(2)(E)].
 7
 8   Dated: November 7, 2018        LAQUER, URBAN, CLIFFORD & HODGE LLP
 9
                                    By: /S/ - Susan Graham Lovelace
10
                                        Susan Graham Lovelace, Attorneys for Plaintiff
11                                      Trustees of the Operating Engineers Pension Trust
12
                                 WAIVER OF JURY RIGHT
13
14
     Dated: November 7, 2018        LAQUER, URBAN, CLIFFORD & HODGE LLP
15
16                                  By: /S/ - Susan Graham Lovelace
17                                      Susan Graham Lovelace, Attorneys for Plaintiff
                                        Trustees of the Operating Engineers Pension Trust
18
19
20
21
22
23
24
25
26
27
28

     1284598                              6                                      Complaint
